ORDER

PER CURIAM.
Defendant appeals following his conviction by a jury of stealing over $150.00 in violation of § 570.030 RSMol994. Defendant was sentenced as a prior and persistent offender to fifteen years imprisonment. We affirm.
*419We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be 'without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 30.25(b).